NOTICE OF ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-6, 8, 10-18, and 20-24, are presented for examination. Applicant filed a reply to non-final Office action on 09/02/2021 amending claims 1-2, 5-6, 10-17, 21, and 23-24; and canceling claims 7, 9, and 19. In light of Applicant’s amendments and Examiner’s Amendment below, Examiner withdraws the previous § 101 rejection and finds claims 1-6, 8, 10-18, and 20-25, allowable. Therefore, claims 1-6, 8, 10-18, and 20-25, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kanika Radhakrishnan on 10/27/2021.

IN THE CLAIMS:

1.	(Currently Amended) A computer-implemented method for buying and selling fractional real estate through equity sharing of a property digitally on [[the]] a computer network, wherein the buying and selling is implemented using a real estate portal, the method comprising executing on a processor the steps of: 
receiving, by the processor of a server[[,]] from a user device, details of the property inputted by a user by accessing a real estate portal displayed on the user device; 
short listing, by the processor of the server, the property for funding[[,]] based on inputs retrieved by the processor from a database including data related to the property stored in a storage device associated with data providers[[,]] by calculating [[the]] a noise factor and a property score the property score are calculated by analyzing the one or more physical parameters such as [[the]] roads and [[the]] places in [[the]] a close vicinity of the property, and wherein the property is shortlisted when the property score 
dividing, by the processor of the server, the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; 
determining, by the processor of the server, an equity rate, wherein the equity rate is rate for each equity share; 
and provided by the real estate portal; 
providing, by the processor of the server[[,]] through the real estate portal, an option to the investor to purchase one or more equity shares; 
receiving, by the processor of the server, an indication of a number of equity shares to be purchased by the investor; 
determining, by the processor of the server, a purchase amount to be paid by the investor based on the indicated number of equity shares to be purchased and the equity rate; 
purchasing, by the investor through the real estate portal, the indicated number of equity shares by transferring the purchase amount to a seller; 
ZEEH-P0012transferring, by the user through a trust server connected to a storage device, [[the]] a property user fee amount to a trust, related to the trust; and 
storing, by the processor of the server, ownership data including fractional ownership of the investor information based on the number of equity shares purchased by the investor in a block chain, wherein storing the ownership data 
generating, by the processor of the server, a private block for property title ownership data including a public key and a private key, wherein the public key is known both to the investor and the user, and 
the private block for the [[P]]property [[T]]title ownership data in the block chain, [[and]] 
generating, by the processor of the server, a new fractional property block information, [[and]] 
changing, by the user using the private key, by the processor of the server, of the investor information to a user information, and
inserting, by the processor of the server, the new fractional property block in the block chain.
  
2.	(Currently Amended) The method as claimed in claim 1, further comprising: 
executing property certification algorithm[[,]] including checking for busy roads and recent sales through an application programming interface (API); and 
completing[[e]] due-diligence.  

3.	(Currently Amended) The method as claimed in claim 1, wherein the equity rate is a rate for each equity share that the user is paying the investor for the right of solely occupying property.  

4.	(Currently Amended) The method as claimed in claim 1, wherein transferring the property user fee amount to the trust comprises[[:]] transferring the property user fee amount to an investor wallet through a third-party application programming interface (API). 
 
an option to purchase the one or more equity shares through an interactive live stream computer user interface or a static computer user interface.  

6.	(Currently Amended) The method as claimed in claim 1, further comprising: 
paying, by the processor of the server, property expenses through a third-party [[C]]check application programming interface (API)[[,]] including property tax, homeowner insurance, homeowner association due, and appliance warranty through a third-party API; and 
performing, by the processor of the server, automatic property expense adjustment[[,]] due to multiple owners in equity sharing ownership.  

7.	(Cancelled)  

8.	(Currently Amended) The method as claimed in claim 1, wherein the user comprises at least one of: a buyer[[;]], a seller[[;]], and another investor. 
 
9.	(Cancelled) 
 
10.	(Previously Presented) The method as claimed in claim 1, further comprising: 
electronically signing a trust agreement and an equity sharing agreement by the investor and the user. 
 

11.	(Currently Amended) The method as claimed in claim 1, further comprising: 
providing, by the processor of the server through the real estate portal, a homeowner to submit how much rent they would like to pay investors and to compute how much equity ownership to grant to investor in exchange for funding from investor.  

12.	(Currently Amended) The method as claimed in claim 1, further comprising: 
providing, by the processor of the server through the real estate portal, an optionthe number of equity shares after receiving the indication of the number of equity shares to be purchased by the investor.  

13.	(Currently Amended) The method as claimed in claim 1, further comprising: 
providing, by the processor of the server through the real estate portal, an optionto conduct automated matching of a selling property with a buying property.  

14.	(Currently Amended) The method as claimed in claim 1, further comprising: 
providing, by the processor of the server through the real estate portal, an optionfractional equity trading of real estate property ownership by offering the number of equity shares for sale digitally on the computer network; and 
the number of equity shares by the investor and purchasing [[of]] the number of equity shares by another investor.  

15.	(Currently Amended) The method as claimed in claim 14, further comprising: 
determining, by the processor of the server, an appraisal value of the number of equity shares offered for sale by the investor; 
comparing, by the processor of the server, the appraisal value of the number of equity shares offered for sale with a trade value offered by the other investor to buy the offered number of equity shares; 
providing, by the processor of the server, an assessment of the appraisal value against the trade value to both the investor and the other investor; and 
matching, by the processor of the server, the offer [[for]] to buy the offer to sell the fractional equity trading of real estate property ownership[[,]] without the need of a third-party intervention.
  
16.	(Currently Amended) The method as claimed in claim 15, further comprising: 
providing, by the processor of the server through the real estate portal, an option a counter offer.  

17.	(Currently Amended) A system comprising: 
a memory configured to store instructions; and 
configured to execute the stored instructions, the stored instructions comprising: 
ZEEH-P0015receiving, from a user device, details of the property inputted by a user by accessing a real estate portal displayed on the user device; 
short listinga noise factor and a property score the property score are calculated by analyzing the one or more physical parameters such as [[the]] roads and [[the]] places in [[the]] a close vicinity of the property, and wherein the property is shortlisted when the property score 
dividing
determining
receivingand provided by the real estate portal; 
providing, , an option to the investor to purchase one or more equity shares; 
an indication of a number of equity shares to be purchased by the investor; 
determininga purchase amount to be paid by the investor based on the indicated number of equity shares to be purchased and the equity rate;
purchasing, by the investor through the real estate portal, the indicated number of equity shares by transferring the purchase amount to a seller;  
transferring, by the user through a trust server connected to a storage device, [[the]] a property user fee amount to a trust related to the trust; and 
storinginformation based on the number of equity shares purchased by the investor in a block chain, ZEEH-P0016wherein storing the ownership data 
generatingfor property title ownership data including a public key and a private key, wherein the public key is known both to the investor and the user, and 
insertingthe private block for the [[P]]property [[T]]title ownership data in the block chain, [[and]] 
information, [[and]]
changing, by the user using the private key, of the investor information to a user information, and
inserting the new fractional property block in the block chain.
  
18.	(Currently Amended) The system as claimed in claim 17, wherein the user comprises at least one of: a buyer[[;]], a seller[[;]], and another investor.  

19.	(Cancelled) 
 
20.	(Currently Amended) The system as claimed in claim 17, wherein the stored instructions further comprise:
electronically signing a trust agreement and an equity sharing agreement by the investor and the user.  

21.	(Currently Amended) The system as claimed in claim 17, wherein the stored instructions further comprise: 
providing , an option to the investor to offer the number of equity shares for sale; and 
updating ownership data based on selling [[of]] the number of equity shares by the investor and purchasing [[of]] the number of equity shares by another investor.  

22.	(Currently Amended) The system as claimed in claim 21, wherein the stored instructions further comprise: 
determining an appraisal value of the number of equity shares offered for sale by the investor;
comparing the appraisal value of the number of equity shares offered for sale with a trade value offered by the other investor to buy the offered number of equity shares; and
providing an assessment of the appraisal value against the trade value to both the investor and the other investor. 
 
23.	(Currently Amended) The system as claimed in claim 22, wherein the stored instructions further comprise: 
providing an option, through the real estate portal, to both the investor and the other investor to provide a counter offer.  

24.	(Currently Amended) The system as claimed in claim 17, wherein stored instructions further comprise: 
providing , an option to the investor to increase, decrease, or cancel the number of equity shares after receiving the indication of the number of equity shares to be purchased.




25.	(New) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions which when executed by a processor, cause the processor to: 
receive, from a user device, details of the property inputted by a user by accessing a real estate portal displayed on the user device; 
short list the property for funding based on inputs retrieved by the processor from a database including data related to the property stored in a storage device associated with data providers by calculating a noise factor and a property score, wherein the data related to the property includes one or more physical parameters related to the property, wherein the noise factor and the property score are calculated by analyzing the one or more physical parameters such as roads and places in a close vicinity of the property, and wherein the property is shortlisted when the property score is greater than a threshold;
divide the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; 
determine an equity rate, wherein the equity rate is rate for each equity share; 
receive an input from an investor searching for the property through a user interface displayed on an investor device and provided by the real estate portal; 
provide, through the real estate portal, an option to the investor to purchase one or more equity shares; 
receive an indication of a number of equity shares to be purchased by the investor; 
determine a purchase amount to be paid by the investor based on the indicated number of equity shares to be purchased and the equity rate; 

ZEEH-P0012transfer, by the user, a property user fee amount to a trust, wherein the storage device stores documents or data related to the trust; and 
store ownership data including fractional ownership of the investor information based on the number of equity shares purchased by the investor in a block chain, wherein storing the ownership data comprises: 
generating a private block for property title ownership data including a public key and a private key, wherein the public key is known both to the investor and the user, and wherein the private key is known only to the user, 
inserting, by the processor of the server, the private block for the property title ownership data in the block chain, 
generating, by the processor of the server, a new fractional property block for the fractional ownership of the investor information, 
changing, by the user using the private key, the fractional ownership of the investor information to a user information, and
inserting the new fractional property block in the block chain.

Allowable Subject Matter

Claims 1-6, 8, 10-18, and 20-25, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  


The claimed invention is directed to a method, a non-transitory computer-readable medium, and a system that allows an individual to purchase and sell fractional real estate property using equity sharing.

35 USC § 101: The newly amended claims 1-6, 8, 10-18, and 20-25, overcome the previous § 101 rejection because “storing ownership data including fractional ownership of the investor information based on the number of equity shares purchased by the investor in a block chain, ZEEH-P0016wherein storing the ownership data comprises: generating a private block for property title ownership data including a public key and a private key, wherein the public key is known both to the investor and the user, and wherein the private key is known only to the user, inserting the private block for the property title ownership data in the block chain, generating

35 USC § 102 and § 103: The prior art of record, Schneider (2005/0108123 A1) teaches generally a method, a non-transitory computer-readable medium, and a system that allows an individual to purchase and sell fractional real estate property using equity sharing. The 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith (WO 2008/103901 A1) discloses: “[F]acilitating real estate transactions by providing a platform for offering percentage ownerships of an income-producing property and, if desired, insuring an entity with respect to the property. As explained herein, percentage ownerships in a property may be offered, sold, purchased, exchanged or the like. It should be understood, however, that percentage ownership in a property may be referenced in any of a number of different manners to reflect less than full ownership in a property, including fractional ownership, tenancy-in-common (TIC) ownership or the like.”

Kargalis (2008/0168004 A1) discloses: “[S]ale of residential property, residential property leases including whole ownership, fractional ownership and timeshares.”

Amy Whitaker and Roman Kräussl. Blockchain, Fractional Ownership, and the Future of Creative Work. Management Science, orbilu.uni.lu. (January 2018, Revised February 2019).  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619